Exhibit 10.4

 

[ex_181104img001.jpg]

 

April 8, 2020

 

PERSONAL AND CONFIDENTIAL

 

Lisa A. Indest
7703 Cloister Drive
Columbus, OH 43235

 

Dear Lisa:

 

Re: Temporary Base Salary Adjustment

 

As you know, Washington Prime Group Inc. (the “Company”) is facing extraordinary
challenges caused by unprecedented events around the world related to the
coronavirus (COVID-19) pandemic. In order to meet these challenges, we must come
together and do what is necessary to help ensure the long-term success of the
Company. With that goal in mind, the Company and certain Company senior
executives (including you) have agreed to temporarily reduce the executives’
base salaries. This letter agreement amends the Employment Agreement by and
between you and the Company effective as of August 3, 2018 and the First
Amendment to the Employment Agreement by and between you and the Company
effective as of February 12, 2019 (together, the “Employment Agreement”) in
order to reflect such temporary base salary adjustment.

 

In accordance with the above, you and the Company each hereby agree and
acknowledge that:

 

 

1.

Effective as of April 5, 2020, your annual rate of base salary, as reflected in
Section 2(b)(i) of the Employment Agreement, shall equal $277,948.90.

 

 

2.

Such adjusted annual rate of base salary shall remain in effect until the
earliest to occur of: (a) end of business on September 30, 2020; (b) immediately
preceding a Change in Control (as defined in the Washington Prime Group, L.P.
2019 Stock Incentive Plan); or (c) a date determined by the Compensation
Committee of the Board of Directors of the Company, at which time your annual
rate of base salary shall automatically revert to the annual rate of base salary
in effect prior to the salary adjustment reflected herein (the “Interim
Period”).

 

 

3.

Notwithstanding the terms of the Company’s executive bonus plan in effect as of
the date hereof (which is based on the actual amount of base salary paid during
2020, not the annualized salary rate), the calculation of your Annual Bonus (as
defined in Section 2(b)(ii) of the Employment Agreement) when factoring in the
Interim Period for fiscal year 2020 will be based on the presumption that your
annual rate of base salary during the Interim Period is equal to your annual
rate of base salary immediately prior to the Interim Period (and not your actual
rate of base salary during the Interim Period).

 

 

4.

Notwithstanding the terms of the Employment Agreement, the base salary
adjustment reflected herein shall not constitute an event of “Good Reason” under
Section 3(c) of the Employment Agreement and you hereby waive any right on this
one-time basis you may have to resign for Good Reason as a result of such base
salary adjustment. The waiver in the preceding sentence shall not apply to any
future base salary adjustments, if any, after the Interim Period.

 

 

 

*      *     *

 

 

--------------------------------------------------------------------------------

 
 

 

Except as otherwise provided herein, the Employment Agreement shall remain
unaltered and of full force and effect. By signing below, you hereby agree to
and acknowledge the amendment of the Employment Agreement as forth herein.

 

 

 

Sincerely,

 

/s/ Mark E. Yale

 

Mark E. Yale

EVP, Chief Financial Officer

 

 

ACCEPTED AND AGREED TO

as of the date first written above:

 

Lisa A. Indest

 

 

By: /s/ Liaa A. Indest                   

 

 

 

-2-

--------------------------------------------------------------------------------